DETAILED ACTION 
1.	The office action is in response to the application filled on 12/16/2020.
Notice of Pre-AIA  or AIA  Status
2.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
3.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5. Claims 1-4, 9, 10 and 11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Bohllander (20220201892).  
Regarding claim 1. Bohllander disclose an electrical equipment comprising (figure 5): a heatsink (7) comprising an internal volume delimited by at least two opposite faces (as shown on figure 5), a busbar (supply lines 3.1 and 3.2), said busbar coming against said two opposite faces of the heatsink (7) in such a way as to be cooled by said heatsink (The first and second supply lines 3.1, 3.2 form a DC-link capacitor 2 in the form of a plate capacitor. A heatsink 7 removes heat from the power module 5 and the plate capacitor. For higher levels of power dissipation, the heatsink 7 is liquid cooled) (para. 0040). 

Regarding claim 2. Bohllander disclose (figure 5) wherein the busbar (supply lines 3.1 and 3.2) extends along the two opposite faces (two faces of the hearsink) in such a way as to surround the heatsink (7) (refer to figure 5).

Regarding claim 3. Bohllander disclose (figure 5) wherein the heatsink (7) comprises a first side at which said two opposite faces are connected (the two opposite sides of 7 are connected to supply line as shown on figure 5), said busbar (supply lines 3.1 and 3.2) extending along said heatsink (7) from the first side returning to said first side (refer to figure 5). 

Regarding claim 4. Bohllander disclose (figure 5) wherein an input terminal and an output terminal of said busbar (supply lines 3.1 and 3.2) are at said first side of the heatsink (the positive and negative terminals of input and output terminals are at the first side of heatsinks 7).

Regarding claim 9. Bohllander disclose (figure 5) wherein the busbar (supply lines 3.1 and 3.2) comprises a coating surrounding a leadframe (having galvanically isolated communication, one positive busbar, one negative busbar, one plastic-film, three AC terminals, (each in the form of a patterned leadframe), and one heatsink) (para. 0016), said coating comprising an opening coming across from a portion of the heatsink (7) (as shown on figure 5), said opening comprising an electrically insulating heatsink material in such a way as to improve the cooling of said leadframe (A heatsink 7 removes heat from both the DC-link capacitor 2 and the power module 5. For higher levels of power dissipation, the heatsinks 7 are liquid cooled.) (para. 0039 and 0040).


Regarding claim 10. Bohllander disclose wherein at least one of said opposite faces of the heatsink (heatsinks 7) is configured to cool other components on at least one surface not covered by said busbar (supply lines 3.1 and 3.2) (refer to figures 3 and 5).

Regarding claim 11. Bohllander disclose wherein said heatsink (heatsinks 7) comprises at least one cooling channel (the holes on heatsinks 7) configured to receive a cooling fluid (A heatsink 7 removes heat from the power module 5 and the plate capacitor. For higher levels of power dissipation, the heatsink 7 is liquid cooled) (para. 0040), said cooling channel being at least partially in the zone not covered by said busbar (supply lines 3.1 and 3.2) (refer to figures 3 and 5), and the portion of the heatsink (7) surrounded by the busbar being devoid of a cooling channel (refer to figures 3 and 5). 

Claim Rejections - 35 USC § 103
6. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7. Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bohllander (20220201892) in view of Bayerer et al. (5574312).  
Regarding claim 8. Bohllander disclose (figure 5) the electrical equipment.

Bohllander do not disclose wherein said busbar is made from a single piece by surrounding the heatsink.
Bayerer et al. disclose (figure 2) wherein said busbar (contact laminate 4) is made from a single piece by surrounding the heatsink (3).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Bohllander invention with the circuit as disclose by Bayerer et al. in order to provide a novel power semiconductor module, which is suitable for very high powers and in the case of which the abovementioned problems are solved. Therefore, that power semiconductor assemblies are provided on both sides of a heat sink and that said assemblies are made contact with by means of a low-inductance contact laminate stack.

Allowable Subject Matter
8.	 Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 5. The prior art fails to teach “…wherein said heatsink comprises a second side at which said two opposite faces are connected, said second side being opposite the first side, and wherein said busbar extends along said heatsink from the first side to the second side, then from the second side to the first side.” 
Conclusion
9. Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 
Additionally, in the event that other prior art is provided and made of record by the Examiner, as being relevant or pertinent to applicant's disclosure but not relied upon. The references are provided for the convenience of the applicant.  The Examiner request that the references be considered in any subsequent amendments, as they are also representative of the teaches of the art and may apply to the specific limitations of any newly amended claim(s)
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


//AFEWORK DEMISSE/
Examiner, Art Unit 2838
/ADOLF D BERHANE/Primary Examiner, Art Unit 2838